Name: Commission Regulation (EC) No 507/2003 of 20 March 2003 determining the extent to which applications lodged in March 2003 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 April to 30 June 2003 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32003R0507Commission Regulation (EC) No 507/2003 of 20 March 2003 determining the extent to which applications lodged in March 2003 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 April to 30 June 2003 can be accepted Official Journal L 075 , 21/03/2003 P. 0007 - 0008Commission Regulation (EC) No 507/2003of 20 March 2003determining the extent to which applications lodged in March 2003 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 April to 30 June 2003 can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1486/95 of 28 June 1995 opening and providing for the administration of tariff quotas for certain products in the pigmeat sector(1), as last amended by Regulation (EC) No 1006/2001(2), and in particular Article 5(5) thereof,Whereas:The applications for import licences lodged for the second quarter of 2003 are for quantities less than the quantities available and can therefore be met in full,HAS ADOPTED THIS REGULATION:Article 1Applications for import licences for the period 1 April to 30 June 2003 submitted pursuant to Regulation (EC) No 1486/95 shall be met as referred to in the Annex.Article 2This Regulation shall enter into force on 1 April 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 March 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 145, 29.6.1995, p. 58.(2) OJ L 140, 24.5.2001, p. 13.ANNEX>TABLE>